DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210202.

Status of Claims
Claim(s) 1 and 3-21 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1 and 3-21 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 10324463 B1 (“Konrardy”) discloses an invention for autonomous and semi-autonomous vehicle control, routing, and automatic feature adjustment are disclosed. Autonomous operation feature usage levels or settings may be automatically adjusted to optimize performance using suitability data for road segments along a route traveled by a vehicle, such as 
US 6393362 B1 (“Burns”) teaches a function of each autonomous vehicle in a surface mine is performed according to a predetermined trajectory related to its particular task and implemented by a guidance system through on-board GPS and two-way communication hardware. The current position of the vehicle is continuously monitored and correlated to the position of potential hazards along its path, so that corrective action can be taken by implementing appropriate, predetermined control strategies. Each vehicle is assigned a safety envelope that accounts for the vehicle's physical presence and operating tolerances. The safety envelope is characteristic of each vehicle and is defined by a variable space surrounding the vehicle wherein it may be physically present as it travels along its intended trajectory. The shape and size of the safety envelope is dynamically varied to meet safety requirements for current trajectory conditions facing the vehicle as it performs its autonomous function along its predetermined path. The safety envelope is changed according to a predetermined set of rules specific to the vehicle. Intersections between predetermined vehicle trajectories along paths and roadways within the mine's property are identified dynamically by monitoring current traffic conditions and establishing locations where the safety envelopes of vehicles traveling along approaching trajectories could overlap.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1 and 3-4, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
… wherein the first collision detection comprises determining whether or not the vehicle would collide with the object based at least in part on the first trajectory and the object trajectory; 
… wherein the second collision detection comprises determining whether or not the vehicle would collide with the object based at least in part on the second trajectory and the object trajectory.

Regarding Claim(s) 5-13, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
… wherein performing the one or more first validation operations comprises at least determining whether the vehicle moving along the first trajectory will collide with the object moving along the object trajectory;
… wherein performing the one or more second validation operations comprises at least determining whether the vehicle moving along the second trajectory will collide with the object moving along the object trajectory.
all the claimed limitations in the context of the invention as a whole; in this case:
determining a first state indicative of whether the first trajectory is associated with a first collision with an object, based at least in part on the first trajectory and an object trajectory of the object;
determining a second state indicative of whether the second trajectory is associated with a second collision with the object based at least in part on the second trajectory and the object trajectory; 
determining a third trajectory for the vehicle based at least in part on the second trajectory and the second state; 
determining, based at least in part on the first state and the second state, a fourth trajectory for the vehicle, the fourth trajectory comprising at least one of the first trajectory, the second trajectory, or the third trajectory; and 
controlling the vehicle based at least in part on the fourth trajectory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)